ORDER
THIS matter is before the Court upon the defendant’s Notice of Appeal, defendant’s Petition for Discretionary Review as to additional issues, and the Attorney General’s Motion to Dismiss Appeal for lack of legal principles of major significance.
Upon consideration, defendant’s Petition for Discretionary Review as to additional issues is denied, and notwithstanding the dissent in this matter in the Court of Appeals by the Honorable Robert F. Orr, the Attorney General’s Motion to Dismiss Appeal is allowed pursuant to Rule 10, North Carolina Rules of Appellate Procedure and previous ruling of this Court in Clifford v. River Bend Plantation, Inc., 312 N.C. 460, 463, 323 S.E.2d 23, 25 (1984). Judge Orr’s dissent in this matter concerned only the testimony of the State’s hair analysis expert. There was no assignment of error concerning the testimony of the hair analysis expert referred to in the dissent, and, accordingly, defendant is foreclosed from arguing the issue of the hair expert’s testimony to this Court.
These matters determined and done in Conference this the 21st day of April, 1992.
Lake, J.
For the Court